Citation Nr: 0028280	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-13 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES


1.  Entitlement to service connection for tuberculosis-like 
symptoms due to undiagnosed illnesses.

2.  Entitlement to service connection for continuous colds 
due to undiagnosed illnesses.

3.  Entitlement to service connection for hypertension due to 
undiagnosed illnesses.

4.  Entitlement to service connection for hair loss due to 
undiagnosed illnesses.

5.  Entitlement to service connection for headaches due to 
undiagnosed illnesses.

6.  Entitlement to service connection for lack of 
concentration due to undiagnosed illnesses.

7.  Entitlement to service connection for fatigue due to 
undiagnosed illnesses.

8.  Entitlement to service connection for skin irritation due 
to undiagnosed illnesses.

9.  Entitlement to service connection for a disability 
manifested by tuberculosis-like symptoms.

10.  Entitlement to service connection for a disability 
manifested by continuous colds.

11.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1992, to include service in the Southwest Asia 
Theater.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 1994 and March 1998 
by VA's Jackson, Mississippi, RO, and in June 1995 by VA's 
Nashville, Tennessee, RO.

After a review of the procedural development of the various 
matters raised by the veteran in the course of his seeking VA 
benefits, the Board concludes that appellate 
consideration of the issues identified on the first page of 
this decision satisfies due process concerns and resolves all 
claims that can be deemed to have been presented by the 
veteran.

In September 1999, the case was remanded for procedural 
reasons prior to determining if it was well grounded.  The 
veteran was to be afforded an examination being extended to 
all Gulf War veterans.  He failed to report.  The RO wrote to 
the veteran and asked him to explain good cause for not 
reporting.  The letter was not returned to the RO and the 
veteran did not respond.  Consequently, this original claim 
must be determined on the evidence of record.  38 C.F.R. 
§ 3.655 (1999).  The Board proceeds with it review.  


FINDINGS OF FACT

1.  Objective indications of tuberculosis-like symptoms are 
not shown.

2.  Objective indications of continuous colds are not shown.

3.  High blood pressure has been diagnosed as hypertension.

4.  Objective indications of a hair loss disability is not 
shown.

5.  Objective indications of a headache disability are not 
shown.

6.  Objective indications of lack of concentration are not 
shown.

7.  Objective indications of a disability manifested by 
fatigue are not shown.

8.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for skin 
irritation due to undiagnosed illnesses has been developed.

9.  Skin irritation is not shown either in service, or to a 
compensable degree subsequent to service.

10.  Objective indications of a disability manifested by 
tuberculosis-like symptoms are not shown.

11.  Objective indications of a disability manifested by 
continuous colds are not shown.

12.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for hypertension 
has been developed.

13.  Hypertension is not shown during service or manifested 
during the first post service year.  

14.  There is no evidence connecting hypertension first 
manifested more than one year following the veteran's 
separation from service to disease or injury during service.  


CONCLUSIONS OF LAW

1.  A claim for service connection for tuberculosis-like 
symptoms due to undiagnosed illnesses is not well grounded.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999).

2.  A claim for service connection for continuous colds due 
to undiagnosed illnesses is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

3.  A claim for service connection for hypertension due to 
undiagnosed illnesses is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

4.  A claim for service connection for hair loss due to 
undiagnosed illnesses is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

5.  A claim for service connection for headaches due to 
undiagnosed illnesses is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

6.  A claim for service connection for lack of concentration 
due to undiagnosed illnesses is not well grounded.  
38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999).

7.  A claim for service connection for fatigue due to 
undiagnosed illnesses is not well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

8.  Skin irritation due to undiagnosed illnesses was not 
incurred in or aggravated by Southwest Asia service, nor may 
it be presumed to have been incurred as a result of such 
service.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303(d), 3.317, 4.20, 4.118, Diagnostic Code 
7806 (1999).

9.  A claim for service connection for tuberculosis-like 
symptoms is not well grounded.  38 U.S.C.A. §§ 5107(a) (West 
1991).

10.  A claim for service connection for a disability 
manifested by continuous colds is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).

11.  Hypertension was not incurred in or aggravated by 
wartime service, nor may hypertension be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection for Tuberculosis-Like 
Symptoms, Continuous Colds, Hypertension, Hair Loss, 
Headaches, Lack of Concentration, and Fatigue, Due to 
Undiagnosed Illnesses

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two. 

Entitlement to service connection for a particular disability 
requires evidence both of the existence of a current 
disability and that the disability resulted from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Active 
military service includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue; signs 
or symptoms involving skin; headaches; muscle pain or joint 
pain; neurologic signs or symptoms; neuropsychologic signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs 
or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have become manifested 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Further, a chronic 
disability is one that has existed for six months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3) (1999).  The six-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability were first manifested.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of 
the illness; or (3) is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c) (1999).   

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1999).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

For claims for service connection for an undiagnosed illness, 
the United States Court of Appeals for Veterans Claims has 
held that in order to establish a well-grounded claim 
pursuant to 38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 
3.317 (1999), a claimant need only present some evidence (1) 
that he or she is a "Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a) (1999).  Neuman v. West, 14 
Vet. App. 12, 22, 23 (2000).  

With regard to the instant case, the veteran has alleged 
that, due to undiagnosed illnesses, he currently has, inter 
alia, tuberculosis-like symptoms, continuous colds, hair 
loss, headaches, lack of concentration, and fatigue.  The 
medical record, however, is devoid of evidence indicating 
that these purported disabilities are, in fact, currently 
manifested.  The report of a medical examination conducted in 
September 1992, prior to the veteran's separation from 
service, shows that he was clinically evaluated as normal in 
all relevant aspects; the report does not indicate that any 
of these claimed disabilities were manifested during service.  
On a report of medical history prepared at that time, it was 
noted, in part, that he "get (sic) dizzy and sick" after 
physical training, and that he "[g]ets runny nose often."  It 
must be pointed out, however, that the medical evidence does 
not show that his complaint of dizziness and sickness 
following physical training has been deemed to refer to 
tuberculosis-like symptoms, or to represent headaches or 
fatigue.  It must also be pointed out that complaints of a 
"runny nose" have not been found to represent "continuous 
colds"; the Board notes, in passing, that a "runny nose" 
could be symptomatic of a disability other than "continuous 
colds."

In addition, the Board notes that the manifestation of these 
claimed medical problems is not demonstrated by the post-
service clinical evidence.  Parish health records dated in 
1993 show that the veteran was accorded prophylactic 
treatment apparently following a positive tuberculosis test.  
The fact that a positive test result 
was obtained does not mean that tuberculosis-like symptoms 
were present, and it must be pointed out that these records 
do not indicate that any such symptoms were either treated or 
identified.  On the report of a VA examination conducted in 
April 1994, the veteran's history of prophylactic treatment 
was noted; the report also shows that he denied current 
hemoptysis, and that, on examination, his chest was 
symmetrical, expansion was equal, and the lungs were clear 
bilaterally.  The report of a chest X-ray conducted at that 
time indicates an impression of normal chest, while the 
examination report notes diagnoses to include history of 
pulmonary tuberculosis.  The report does not show that 
anything classified as "tuberculosis-like symptoms" was 
discerned on examination.

The report of this examination also does not demonstrate that 
continuous colds, hair loss, headaches, lack of concentration 
or fatigue were manifested.  The report indicates diagnoses, 
in addition to the history of pulmonary tuberculosis noted 
above, of a history of "intermittent" nasal congestion, and 
of hypertension; that is, it does not indicate diagnoses of 
continuous colds, hair loss, headaches, lack of concentration 
or fatigue.  The skin and the neurological system were each 
found to be within normal limits (with the exception of upper 
back skin problems, which are discussed below).  In addition, 
the report specifically notes that there was no nasal 
congestion, and does not indicate that any impairment or 
disability was found on examination of the respiratory 
system.

In brief, the veteran's assertions that he has manifestations 
of a disability are not sufficient to establish that an 
undiagnosed disability exists.  There must be objective 
indications from medical or lay sources.  The evidence here 
does not provide medical or lay evidence of objective 
indications of chronic disability.  

With regard to the veteran's claim for service connection for 
hypertension due to undiagnosed illnesses, it must be pointed 
out that hypertension, in and of itself, is a medical finding 
(that is, a diagnosis) of persistently elevated arterial 
blood pressure; see Dorland's Illustrated Medical Dictionary, 
26th Edition, at 635.  Inasmuch as a diagnosed illness has 
been identified, the criteria for service connection for 
undiagnosed illnesses arising from Southwest Asia service 
cannot be satisfied.  It must be emphasized that the 
provisions of 38 C.F.R. § 3.317 (1999), whereby service 
connection for undiagnosed illnesses due to Persian Gulf War 
service is authorized, stipulates that the disabilities for 
which such benefits are sought are limited to those that have 
not been attributed to any known clinical diagnosis by 
history, physical examination or laboratory tests.  38 C.F.R. 
§ 3.317(a) (1999).  The veteran's elevated arterial blood 
pressure readings were attributed to, and have been diagnosed 
as, hypertension, which can be classified as a "known 
clinical diagnosis."  It therefore follows that the 
disability for which the veteran is seeking service 
connection - hypertension due to undiagnosed illnesses - is 
not shown to exist, and cannot be said to be currently 
manifested.  This claim, too, is not well grounded.  Because 
the appellant's symptoms have been "attributed to [a] known 
clinical diagnosis," the provisions of 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317 are not applicable.  See 38 C.F.R. § 
3.317(a)(1)(ii).  Thus, the Board must deny the claim for 
service connection for migraine headaches and nausea due to 
undiagnosed illness as legally insufficient pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  In the case at hand, the 
veteran has not indicated that any such evidence is 
available.  In fact, attempts by VA to obtain additional 
evidence in the interest of furthering the development of the 
veteran's claim were rendered unsuccessful as a result of his 
failure to report, without good cause shown, for additional 
VA examination.  The Board must point out that its duty to 
assist the veteran in the development of any claim, as 
stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and 
reopen his claims for service connection for tuberculosis-
like symptoms, continuous colds, hypertension, hair loss, 
headaches, lack of concentration, and fatigue, due to 
undiagnosed illnesses, at any time.

II.  Service Connection for Skin Irritation Due to 
Undiagnosed Illnesses

With regard to the veteran's claim for service connection for 
skin irritation due to undiagnosed illnesses, the Board finds 
that this claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
a claim that is plausible.  He has not alleged that any 
records of probative value that may be obtained, and which 
have not been sought by VA or already associated with his 
claims folder, are available.  The Board accordingly finds 
that all relevant facts have been properly developed, and 
that the duty to assist him as to this claim has been 
satisfied under 38 U.S.C.A. § 5107(a) (West 1991).

A review of the veteran's service medical records does not 
reveal the presence of any skin problem, or history thereof.  
The report of a medical examination conducted in September 
1992, just prior to his separation from service, shows that 
his skin was clinically evaluated as normal, and does not 
reflect any inservice history of skin problems.  Likewise, on 
a report of medical history also prepared in September 1992, 
he denied having, or ever having had, "[s]kin diseases."  

However, the report of the VA examination conducted in April 
1994 shows that, at that time, hyperpigmented papules over 
the upper back were discerned.  The report does not indicate 
that these papules were attributed to any diagnosed illness; 
they could, therefore, be classified as resulting from 
undiagnosed illnesses, under the statutory and regulatory 
provisions governing service connection for undiagnosed 
illnesses arising from Persian Gulf War service.  However, 
those provisions also require that a disorder that is due to 
an undiagnosed illness must either be manifested during 
service, or to a compensable (that is, 10 percent) degree 
after service.  38 C.F.R. § 3.317(a) (1999).  

The evidence does not demonstrate that the veteran's post-
service skin disorder, which could be classified as skin 
irritation, is of such severity as would warrant assignment 
of a compensable rating.  Under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, § 4.118 (1999), skin 
irritation can be rated as analogous to eczema; Diagnostic 
Code 7806 stipulates that, at a minimum, exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, must be manifested for a skin disorder to be 
deemed compensable.  The report of the April 1994 VA 
examination does not demonstrate that such criteria are 
satisfied; rather, it shows only that there were "[s]ome 
hyperpigmented papules over [the] upper back."  The report 
does not indicate that there was either exfoliation, 
exudation or itching.

In view of the fact that the skin irritation first 
demonstrated post service is not shown to be manifested to a 
compensable degree, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for skin irritation, due to 
undiagnosed illnesses.  The Board also notes that the medical 
evidence does not demonstrate that the post-service 
manifestation of skin irritation is related to service.  See 
38 C.F.R. § 3.303(d) (1999); see also Combee v. Brown, 7 Vet. 
App. 193 (1994).  His claim, accordingly, fails.

III.  Service Connection for A Disability Manifested by 
Tuberculosis-Like Symptoms

The Board has previously pointed out that a well-grounded 
claim requires, in part, evidence demonstrating that the 
disability for which service connection is sought is, at 
least, currently manifested.  See Caluza, supra; see also 
Brammer, supra, and Rabideau, supra.  The Board has also 
previously noted, with regard to its discussion of the 
veteran's claim for service connection for tuberculosis-like 
symptoms, due to undiagnosed illnesses, that the presence of 
such symptoms had not been shown.  This analysis does not 
change in reference to his claim for service connection for a 
disability manifested by tuberculosis-like symptoms, based on 
incurrence in or aggravation by service; see 38 U.S.C.A. 
§ 1110 (West 1991).  Regardless of the legal basis upon which 
service connection is predicated, it remains uncontroverted 
that the medical evidence, as discussed above, does not 
demonstrate that tuberculosis-like symptoms are present at 
this time, or that a disability manifested by tuberculosis-
like symptoms has been diagnosed.  Since there are no 
objective indications of chronic disability and since service 
connection cannot be granted for a disability that does not 
currently exist, a claim therefor is not well grounded and 
must be denied.

In addition, the veteran has not indicated that any evidence 
that would enable him to complete his application is 
available.  He is, of course, free to submit new and material 
evidence, and reopen his claim for service connection for a 
disability manifested by tuberculosis-like symptoms, at any 
time.

IV.  Service Connection for a Disability Manifested by 
Continuous Colds

The Board again notes that a well-grounded claim requires, in 
part, evidence demonstrating that the disability for which 
service connection is sought is, at least, currently 
manifested.  See Caluza, supra; see also Brammer, supra, and 
Rabideau, supra.  The Board must further note, as to its 
previous discussion regarding the veteran's claim for service 
connection for continuous colds, due to undiagnosed 
illnesses, that the presence of a medical problem that could 
be classified as "continuous colds" has not been shown, but 
rather that the evidence merely demonstrates complaints of 
intermittent nasal congestion.  This analysis does not change 
in reference to his claim for service connection for 
continuous colds, based on incurrence in or aggravation by 
service; see 38 U.S.C.A. § 1110 (West 1991).  The Board must 
emphasize that, regardless of the legal basis upon which 
service connection is predicated, it remains uncontroverted 
that the medical evidence does not demonstrate that a 
disability manifested by continuous colds is currently shown.  
Since there are no objective indications of chronic 
disability and since service connection cannot be granted for 
a disability that does not currently exist, a claim therefor 
is not well grounded and must be denied.

Moreover, the veteran has not indicated that any evidence is 
available that would enable him to complete his application 
for service connection for a disability 
manifested by continuous colds.  He is, of course, free to 
submit new and material evidence, and reopen his claim for 
service connection for a disability manifested by continuous 
colds, at any time.

V.  Service Connection for Hypertension

Finally, with regard to the veteran's claim for service 
connection for hypertension, the Board finds that this claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him as to this claim has been satisfied under 
38 U.S.C.A. § 5107(a) (West 1991).

The veteran's service medical records do not demonstrate 
either that hypertension was diagnosed, or that elevated 
blood pressure readings were observed, during his period of 
active service.  The report of a medical examination 
conducted in September 1992, prior to his separation from 
service, shows that his blood pressure was recorded as 
108/76, and that he was clinically evaluated as normal in all 
pertinent aspects.  The medical evidence first demonstrates 
the presence of either hypertension or elevated blood 
pressure readings in April 1994; the report of a VA 
examination conducted in that month show systolic pressure 
readings ranging between 147 and 156, and diastolic pressure 
readings ranging between 92 and 105.  This report also shows 
that a diagnosis of hypertension was rendered.  Even if the 
Board were to find, for the purpose of this discussion only, 
that the degree of impairment exhibited at that time by the 
veteran with regard to his hypertension was of such severity 
as to warrant a compensable evaluation, it must still be 
pointed out that this examination report is dated more than 
one year subsequent to his separation from service, and that, 
accordingly, hypertension cannot be presumed by statute or 
regulation to have been manifested during service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  It must also be noted that the 
medical evidence does not demonstrate that either 
hypertension or elevated blood pressure readings were 
manifested prior to April 1994, or that their presence as of 
that date was related to service; see 38 C.F.R. § 3.303(d) 
(1999).

In brief, the medical evidence first demonstrates the 
presence of hypertension more than one year following the 
veteran's separation from service.  The Board concludes that 
the preponderance of the evidence is against his claim for 
service connection for hypertension, and that his claim 
fails.


ORDER

Service connection for tuberculosis-like symptoms due to 
undiagnosed illnesses is denied.  

Service connection for continuous colds due to undiagnosed 
illnesses is denied.  

Service connection for hypertension due to undiagnosed 
illnesses is denied.  

Service connection for hair loss due to undiagnosed illnesses 
is denied.  

Service connection for headaches due to undiagnosed illnesses 
is denied.  

Service connection for lack of concentration due to 
undiagnosed illnesses is denied.  

Service connection for fatigue due to undiagnosed illnesses 
is denied.  

Service connection for skin irritation, due to undiagnosed 
illnesses, is denied.  

Service connection for a disability manifested by 
tuberculosis-like symptoms is denied.  

Service connection for a disability manifested by continuous 
colds is denied.  

Service connection for hypertension is denied.



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Member, Board of Veterans' Appeals



 

